I concur in the judgment and in all of the foregoing opinion except that part thereof where the majority concludes that the special instruction before argument as to the landowners' attorneys' fees and other expenses of litigation "has no application to the issues" and "should have been refused." It is too basic to deserve repetition that the provision of Section2315.01, Revised Code, as to the giving of special instructions before argument, "is mandatory, and a refusal to give a requested instruction, if it is in writing and contains a correct proposition of law applicable to the issues in the case, is erroneous even though the court in its general charge may give it or the substance thereof in its own language." Lima UsedCar Exchange Co. v. Hemperly, 120 Ohio St. 400. In my opinion the special instruction thus requested by the Director of Highways, in written form, contained a correct proposition of law applicable to the issues of compensation and damages. The court did not commit error in giving the charge and would have committed error had it not done so. *Page 14